18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 1 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 2 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 3 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 4 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 5 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 6 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 7 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 8 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 9 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 10 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 11 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 12 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 13 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 14 of 15
18-13360-shl   Doc 1   Filed 11/02/18    Entered 11/02/18 20:13:19   Main Document
                                        Pg 15 of 15
